UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4779



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


LEONARD HABERN BREWER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (2:06-cr-00019-jpj)


Submitted:    June 6, 2008                  Decided:   June 30, 2008


Before MICHAEL and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory M. Stewart, Norton, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Jennifer R. Bockhorst, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leonard    Habern       Brewer   pled    guilty    to    conspiracy     to

distribute      oxycodone     and     possess      oxycodone      with     intent   to

distribute, in violation of 21 U.S.C.A. § 846 (West 1999 & Supp.

2008).      The    district    court    properly      calculated          an   advisory

sentencing range of 151 to 188 months’ imprisonment, and imposed a

sentence of 180 months’ incarceration, to be followed by five years

of supervised release.          Brewer timely appeals, and his counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),   questioning       whether    the   sentence       was     reasonable,     but

ultimately concluding there are no meritorious issues for review.

Brewer was advised of his right to file a pro se supplemental

brief, but he has not done so.           Finding no error, we affirm.

            Appellate courts review sentences imposed by district

courts    for     reasonableness,      applying      an   abuse      of    discretion

standard.    Gall v. United States, 128 S. Ct. 586, 597 (2007); see

also United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

When sentencing a defendant, a district court must: (1) properly

calculate    the    guideline       range;   (2)    treat     the    guidelines     as

advisory; (3) consider the factors set out in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2008); and (4) explain its reasons for selecting

a sentence.       Pauley, 511 F.3d at 473.          We presume that a sentence

within the properly calculated sentencing guidelines range is

reasonable.       United States v. Allen, 491 F.3d 178, 193 (4th Cir.


                                       - 2 -
2007); see also Rita v. United States, 127 S. Ct. 2456, 2462-69

(2007) (upholding appellate court’s presumption of reasonableness

for sentences within the guidelines). This presumption can only be

rebutted by showing that the sentence is unreasonable when measured

against the § 3553(a) factors. United States v. Montes-Pineda, 445

F.3d 375, 379 (4th Cir. 2006), cert. denied, 127 S. Ct. 3044

(2007).

            The    district   court    followed    the    necessary     steps    in

sentencing Brewer, and we find no abuse of discretion in the

sentence of 180 months of imprisonment.              Moreover, the district

court adequately explained its denial of Brewer’s request for a

downward departure or variance, relying upon Brewer’s extensive

criminal history, as well as his selling drugs to others, feeding

their addictions as well as his own.            We have reviewed the record

in   this   case   in   accordance     with     Anders    and   have    found    no

meritorious issues for appeal.                We therefore affirm Brewer’s

conviction and sentence.

            This   court   requires     that    counsel    inform      Brewer,   in

writing, of the right to petition the Supreme Court of the United

States for further review.       Accordingly, we deny counsel’s motion

to withdraw at this juncture.         If Brewer requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, counsel may then move in this court for leave to

withdraw from representation.         Counsel’s motion must state that a


                                      - 3 -
copy thereof was served on Brewer.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                              - 4 -